Citation Nr: 0945295	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  07-13 779	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder including memory loss, depression, anxiety, and 
delusional disorder.

2.  Entitlement to service connection for carpal tunnel 
syndrome.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for tendonitis.

7.  Entitlement to service connection for narcissistic 
personality disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 
1985 to April 1986.  The Veteran also served in the Air Force 
Reserves for the period from June 1987 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

The Board notes that the Veteran also appealed the issue of 
entitlement to special monthly pension.  However, she 
withdrew that issue in a February 2008 statement.  

The Veteran testified at a hearing at a hearing before the 
undersigned in August 2009 

The issues of entitlement to service connection for a 
psychiatric disorder, carpal tunnel syndrome, hypertension, 
osteoarthritis, and tendonitis are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.
FINDINGS OF FACT

1.  The Veteran does not have tinnitus attributable to her 
period of military service.

2.  A personality disorder is not a disease or injury for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303(c), 3.303(c), 4.9, 4.127 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in August 2005 and March 2006; a 
rating decision in May 2006; and a statement of the case in 
April 2007.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for tinnitus.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2009).  However, VA's duty to provide a 
medical examination is not triggered unless the record 
contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  With 
regard to the claim of service connection for a personality 
disorder, the disposition of this claim is based on the law, 
and not the facts of the case, and the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Consequently, a VA 
examination is not necessary for that claim.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The Veteran's July 1985 entrance examination, a September 
1987 examination, and a September 1991 examination revealed 
normal clinical evaluations of the Veteran's ears.  The 
Veteran denied ear trouble on report of medical history forms 
prepared in conjunction with those examinations.   .

Associated with the claims file is a May 2004 
neuropsychiatric evaluation performed by D. Klein, Ph.D.  The 
examination did not contain any findings related to tinnitus.  
Dr. Klein diagnosed the Veteran with narcissistic personality 
disorder. 

Private treatment reports from Meridian Health Group dated 
from February 2003 to May 2006 do not document any 
complaints, findings, or treatment for tinnitus or a 
personality disorder.  

The Veteran testified at a hearing at the RO in February 2008 
that the Veteran had tinnitus due to exposure to artillery 
fire.  The Veteran testified that she was exposed to 
airplanes during her periods of active duty for training.  
She stated that she had not received any medical treatment 
through VA.

The Veteran was afforded a VA audiological examination in 
October 2008.  The examiner reviewed the claims file.  The 
Veteran reported recurrent bilateral tinnitus.  She reported 
the onset of tinnitus as "since the military."  However, 
when the examiner questioned whether the onset was during 
active duty or the reserves she repeated "since the 
military."  She reported military noise exposure consisting 
of exposure to gunfire and grenades during basic training.  
She stated that she worked in a building that was close to 
air craft during her reserve duty.  The Veteran did not 
report any civilian occupational noise exposure.  The 
examiner opined that it was less likely than not that the 
Veteran's tinnitus was caused by or as a result of noise 
exposure during military service.  The examiner indicated 
that the rationale for the opinion was that the Veteran had 
extensive treatment for chronic pain and there was no mention 
of tinnitus in multiple evaluations and treatment notes in 
the claims file.  The examiner noted that the Veteran had 
other contributing factors to tinnitus that included multiple 
medications and a history of smoking.  Additionally, the 
Veteran could not identify a time frame for the onset of 
tinnitus except to say "since the military."

The RO requested medical records, evidence, and decisions 
from the Social Security Administration (SSA) in October 
2008.  A negative response was obtained from the SSA in 
October 2008.  The SSA indicated that there were no records 
available.  

The Veteran testified at a hearing before the Board in August 
2009.  She indicated that she had service in the Army 
Reserves and the Air Force Reserves.  Her military occupation 
specialty was a light wheel vehicle recovery specialist in 
the Army Reserves and administrative specialist in the Air 
Force Reserves.  She testified that she did not have basic 
training for the Air Force Reserves but attended a few 
training schools.  She was exposed to loud vehicles while in 
the Army working as a light wheel vehicle mechanic and to 
aircraft while in the Air Force.  She noticed ringing in her 
ears when she was in the Army.  She was provided hearing 
protection while in basic training but not at her duty 
station.  She denied occupational noise exposure.  She began 
receiving SSA benefits in 1999.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2009).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
That evidence must be medical unless it relates to a 
condition as to which lay observation is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Tinnitus

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for tinnitus.  

The Veteran claims that she has tinnitus that is related to 
her military service.  There is no evidence that the Veteran 
engaged in combat with the enemy during service and the 
Veteran did not receive treatment for tinnitus during 
service.  Additionally, she did not report tinnitus at her 
separation from service.  The only medical opinion of record 
indicates that it was less likely than not that the Veteran's 
tinnitus was caused by or as a result of noise exposure 
during military service.  The examiner indicated that the 
rationale for the opinion was that the Veteran had extensive 
treatment for chronic pain and there was no mention of 
tinnitus in multiple evaluations and treatment notes in the 
claims file.  The examiner noted that the Veteran had other 
contributing factors to tinnitus that included multiple 
medications and a history of smoking.  Additionally, the 
Veteran could not identify a time frame for the onset of 
tinnitus except to say "since the military."

The Board acknowledges the Veteran's assertions that she 
currently has tinnitus as the result of her military service.  
The Veteran can attest to factual matters of which she has 
first-hand knowledge, such as subjective complaints of 
tinnitus, or the types of noises she was exposed to in-
service, and her assertions in that regard are entitled to 
probative weight.  Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, while Veteran reported tinnitus "since the 
military," she was unable to identify a specific timeframe 
for the onset of her symptoms.  Thus, as to the relationship 
between her current complaints and her in-service noise 
exposure, the Board places far more probative weight on the 
competent opinion of the health care specialist who reviewed 
the record, considered the Veteran's report as to her 
history, and found that a relationship between her tinnitus 
and service was less likely. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for 
tinnitus and service connection for tinnitus is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Personality Disorder

The Veteran has been diagnosed with, and has claimed service 
connection for a personality disorder.  Personality disorders 
are not considered a disease or injury for VA compensation 
purposes, and, therefore, are not eligible for service 
connection.  38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2009); Winn 
v. Brown, 8 Vet. App. 510, 516 (1996) (38 C.F.R. § 3.303(c), 
as it pertains to personality disorder, is a valid exercise 
of the authority granted to VA); 3 Vet. App. 439, 441 (1992).  
Therefore, service connection is not permissible for the 
claimed personality disorder.

Accordingly, the Board finds there is no legal basis to grant 
service connection for a personality disorder.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for narcissistic 
personality disorder is denied.


REMAND

A review of the claims file reveals that a remand is 
necessary for the remaining claims on appeal.

The claims file reveals that the Veteran served for period of 
time in the Air Force Reserves.  However, it is not clear 
what periods she served on active duty for training and 
inactive duty for training.  Consequently, an attempt should 
be made to obtain the Veteran's service personnel records for 
her period of service in the Air Force Reserves and to verify 
her periods of active and inactive duty.  

The Veteran testified that her carpal tunnel syndrome, 
tendonitis of the upper extremities, and osteoarthritis of 
the upper extremities are related to her duties as an 
administrative specialist in the Air Force Reserves.  

Associated with the claims file is a May 1998 
disqualification tracking sheet which included a physician's 
assessment and concluded that the Veteran had carpal tunnel 
syndrome.  The physician indicated that the Veteran was 
disqualified for reserve duty.  

Associated with the claims file is an April 2005 letter from 
G. Wright, M.D., of the Meridian Health Group.  Dr. Wright 
indicated that the Veteran had been referred to him for 
evaluation of chronic wrist, elbow, and arm pain.  He noted 
that she had a long history of bilateral carpal tunnel 
syndrome, bilateral and medial epicondylitis, and entrapment 
neuropathy.  He noted that the Veteran underwent carpal 
tunnel release surgery in 1995, DeQuervain syndrome release 
surgery in 1995, and ulnar nerve translocation in 1996.  He 
noted that she was disabled due to her musculoskeletal 
conditions.  Dr. Wright also reported that the Veteran 
carried psychiatric diagnoses of depressive disorder and 
anxiety.  He noted that an electromyography (EMG) of the 
bilateral upper extremities in April 2004 demonstrated mild 
compression neuropathy of the median nerves at the carpal 
tunnel bilaterally and borderline to mild compression 
neuropathy of the ulnar nerve at the elbow on the right.  He 
noted that the Veteran recently demonstrated symptoms of 
localized primary osteoarthritis of the shoulder 
acromioclavicular joints (AC) and recently underwent AC joint 
injections with partial temporary relief.  Moreover, 
additional treatment reports from Meridian Health Group 
include diagnoses of anxiety disorder, carpal tunnel 
syndrome, digital nerve lesion, endocrinopathy, lateral 
epicondylitis, localized primary osteoarthritis of the 
shoulder, major depression, medial epicondylitis, neuropathy, 
rotator cuff shoulder syndrome and allied disorders, shoulder 
bursae and tendon disorders, tendonitis, and ulnar 
neuropathy.  Consequently, the Board finds that the Veteran 
should be afforded a VA orthopedic examination in order to 
ascertain the etiology of those disorders.  

With respect to the Veteran's claims for service connection 
for a psychiatric disorder and hypertension, the Board 
observes that the Veteran has testified that those 
disabilities resulted from her orthopedic disabilities.  The 
Court has clarified that while there may be multiple theories 
or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute a single claim.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. 
Nicholson, 20 Vet. App. 307 (2006).  Because the issues of 
entitlement to service connection for a psychiatric disorder 
and hypertension are inextricably intertwined with her claims 
for service connection for carpal tunnel syndrome, tendonitis 
of the upper extremities, and osteoarthritis of the upper 
extremities, the psychiatric disorder and hypertension issues 
should be readjudicated as secondary to the claimed 
orthopedic issues.  If service connection is awarded for any 
of the claimed orthopedic disabilities, the Board is of the 
opinion that a VA examination would be probative in 
ascertaining whether there is an etiological relationship 
between a psychiatric disorder and hypertension and the 
orthopedic issues for which the Veteran is claiming service 
connection.  

The Veteran also testified that she has osteoarthritis of the 
knees which is related to her military service.  The service 
medical records document treatment for knee pain.  
Additionally, as noted, she contends that her orthopedic 
disabilities caused her psychiatric disorder and 
hypertension.  However, the knee claim has not been 
adjudicated.  The Board finds that an orthopedic examination 
is needed to determine the etiology of any knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's service 
personnel records for her period of 
service in the Air Force Reserves.  
If the records do not provide 
information as to the Veteran's 
periods of active and inactive duty 
for training, pursue any other 
options for determining those dates.  

2.  Afford the Veteran a VA 
examination on her claimed 
orthopedic disabilities including 
carpal tunnel syndrome, tendonitis 
of the upper extremities, and 
osteoarthritis of the upper 
extremities and the knees.  Any and 
all indicated evaluations, studies, 
and tests should be accomplished.  
X-rays of the upper extremities and 
knees should be obtained.  The 
examiner is requested to obtain a 
detailed history of the Veteran's 
symptoms, review the record, and 
provide an opinion as to whether it 
is at least as likely as not (50 
percent or greater probability) that 
the Veteran's carpal tunnel 
syndrome, tendonitis of the upper 
extremities, and osteoarthritis of 
the upper extremities and knees are 
related to her military service.  If 
any of the claimed orthopedic 
disabilities are related to the 
Veteran's service, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not (50 percent or greater 
probability) that the Veteran's 
hypertension and psychiatric 
disorder were caused by or made 
worse by the Veteran's service-
connected orthopedic disabilities.  
A complete rationale for any opinion 
expressed must be provided.

3.  Then, readjudicate the claims, 
to specifically include service 
connection for osteoarthritis of the 
knees and secondary service 
connection for a psychiatric 
disorder and hypertension.  If any 
benefit sought is not granted, issue 
a supplemental statement of the case 
and allow the appropriate time for 
response.  Then, return the case to 
the Board.  

The Veteran is advised that failure to appear for an 
examination could adversely affect her claims, to include 
denial of the claims.  38 C.F.R. § 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


